DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 12 is now cancelled and thus not withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/04/2022.
Applicant’s election without traverse of Group I in the reply filed on 3/04/2022 is acknowledged. It is noted claim 6 does not dependent on claim 1. However, Groups I and II and now examiner together (with the election of Group I) since the claims as amended no longer constitute a combination/subcombination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitation "the packs" .  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation " the apportionment" .  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation " the apportionment" .  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation of “one pack”, wherein it is unclear what “one pack” is referring to. Specifically, it is unclear as to what the exact relationship the “one pack” have with the “two or more air conditioning packs”, since the term “one pack”  has not differentiated how the “one pack” are distinct from the recited “two or more air conditioning packs” (claim 1) from which the claim depends. How many packs are being claimed? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as -- one pack of the two or more air conditioning packs -- for clarity.
Claim 9 recites the limitation of “one pack”, wherein it is unclear what “one pack” is referring to. Specifically, it is unclear as to what the exact relationship the “one pack” have with the “two or more air conditioning packs”, since the term “one pack”   has not differentiated how the “one pack” are distinct from the recited “two or more air conditioning packs” (claim 6) from 
Claim 6 recites the limitation of “a pack management system as recited in claim 1”, wherein it is unclear what “a pack management system as recited in claim 1” is referring to. Is the term “a pack management system as recited in claim 1” requiring every detail of claim 1? If so, there would be multiple “two or more air conditioning packs” since this term is already claimed in claim 6 and also claimed in claim 1. Applicant must amend claim 6 to recite exactly what details are required by “as recited in claim 1” to not create multiple indefiniteness and antecedent basis issues.   For examination purposes, there is only considered to be one set of “two or more air conditioning packs” even though they are claimed twice separately, however, there are so many issues it is unclear how many sources of air, metrics, etc are present.
The remaining claims are rejected based on their dependency from a claim that has been rejected.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11 is/are rejected, as best understood due to indefinite issues, under 35 U.S.C. 102(a)(1) as being anticipated by McAuliffe EP 2 378 086 A2 .
Re claim 1, McAuliffe teach an air conditioning pack management system (10) for controlling distribution of a predetermined amount of conditioned air from a system comprising two or more air conditioning packs, the pack management system comprising a management unit arranged to apportion the predetermined amount of conditioned air to be provided by one or more of the two or more packs based on pre-selected metrics, wherein the pre-selected metrics include the respective operating efficiencies of the packs; and wherein, depending on the predetermined amount of conditioned air, the pack management system is configured to apportion the predetermined amount of conditioned air unequally between the two or more packs such that one provides a greater proportion of the predetermined amount of conditioned air than the other/another air conditioning pack so to maximize the efficiency of the two or more air conditioning packs (para 3).  
Re claim 3, McAuliffe teach wherein the management unit is arranged to apportion based on the solution of an optimization problem taking into account the predetermined amount of conditioned air (“operating dual air conditioning packs may not be necessary or efficient” noting the predetermined amount is the amount required while on the tarmac in this control case), the efficiencies of the packs (normal operating efficiency noting combined using “operating dual air conditioning packs may not be necessary or efficient” para 3) and stability of the system (“plane is on the tarmac” noting pressure requirements in flight are required when on the tarmac, paras 14-15 and 3). 

Re claim 4, McAuliffe teach wherein the management unit apportions all of the predetermined amount to one pack (noting this will naturally occur when one is of and the other is operational).  
Re claim 5, McAuliffe teach wherein  the apportionment is according to quantity of air provided (noting less quantity as related to pressure requirements in flight are required when on the tarmac, paras 14-15 and 3) or rate of air provided.  
 	Re claim 6, McAuliffe teach an environmental control system comprising: one or more sources of compressed air (para 2) to be distributed within a space (interior of plane cabin); two or more air conditioning packs arranged to condition air from the source(s) of compressed air for distribution into the space; and a pack management system as recited in claim 1 (see the rejection of claim 1) to determine the portion of the total amount of air to be distributed that is conditioned by each of one or more of the air conditioning packs depending on pre-selected metrics (see the rejection of claim 1).  
Re claim 7, McAuliffe teach wherein the pre- selected metrics include the respective operating efficiencies of the packs (see the rejection of claim 2).  
Re claim 8, McAuliffe teach  the pack management system is arranged to apportion based on the solution of an optimization problem taking into account the predetermined amount of conditioned air, the efficiencies of the packs and stability of the system (see the rejection of claim 3).  
Re claim 9, McAuliffe teach  wherein all of the predetermined amount is apportioned to one pack (see the rejection of claim 4).  


 	Re claim 11, McAuliffe teach      wherein the environmental control system is on an aircraft (para 2).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7000425 B2, 	US 5511385 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/GORDON A JONES/Examiner, Art Unit 3763